             Case 1:19-cv-02191 Document 1 Filed 03/11/19 Page 1 of 9



GEOFFREY S. BERMAN
United States Attorney for
the Southern District ofNew York
By: ALEXANDER WILSON
Assistant United States Attorney
One St. Andrew's Plaza
New York, New York 10007
Tel. (212) 637-2453

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X


UNITED STATES OF AMERICA                                   VERIFIED COMPLAINT FOR
                                                           FORFEITURE
               v.
                                                           19 Civ. 2191
Approximately $47,659.52 formerly held in account
numbered 6901768747 held in the name ofTorfinex            ECF case
Corp. at Bank ofNew Yorlc; and

Approximately $27,032.05 formerly held in account
numbered 6902748448 in the name ofTorfinex Corp. :
at Bank ofNew York;

                              Defendants-in-rem.
------------------------------------- X




               Plaintiff United States ofAmerica, by its attorney, Geoffrey S. Berman, United

States Attorney for the Southern District ofNew York, for its verified complaint alleges, upon

information and belief, as follows:


                              I.      JURISDICTION AND VENUE

               1.     This is a civil action in rem commenced by the United States ofAmerica

seeking the forfeiture of(1) approximately $47,659.52 formerly held in account numbered

6901768747 held in the name ofTorfinex Corp. at Bank ofNew York, and (2) approximately

$27,032.05 formerly held in account numbered 6902748448 in the name ofTorfinex Corp. at

                                                1
Case 1:19-cv-02191 Document 1 Filed 03/11/19 Page 2 of 9
Case 1:19-cv-02191 Document 1 Filed 03/11/19 Page 3 of 9
Case 1:19-cv-02191 Document 1 Filed 03/11/19 Page 4 of 9
Case 1:19-cv-02191 Document 1 Filed 03/11/19 Page 5 of 9
Case 1:19-cv-02191 Document 1 Filed 03/11/19 Page 6 of 9
Case 1:19-cv-02191 Document 1 Filed 03/11/19 Page 7 of 9
Case 1:19-cv-02191 Document 1 Filed 03/11/19 Page 8 of 9
Case 1:19-cv-02191 Document 1 Filed 03/11/19 Page 9 of 9
